DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Amendment
Applicant’ amendment filed 04/13/21 after the corrected notice of allowance has been acknowledged.
Applicant amended a few paragraphs of the specification to correct minor inconsistencies, amended Claims 23, 25, and 33 to correct minor issues, and cancelled Claim 32.

Status of Claims
Claims 6, 8, 9, 13, 14, 18-20, 26, and 30 were canceled earlier.
Claims 1-5, 7, 10-12, 15-17, 21-25, 27-29, 31, and 33-35 are examined on merits herein.

 Allowable Subject Matter
Claims 1-5, 7, 10-12, 15-17, 21-25, 27-29, 31, and 33-35 are allowed.
Reason for Allowance
The following is an Examiner’ Statement of Reasons for Allowance:  
Re Claim 1: The prior art of record, alone or in combination, fail to anticipate or render obvious such limitation as: “each electrode, of the pair of electrodes, comprises a 
Re Claim 11: The prior art of record, alone or in combination, fail to anticipate or render obvious such limitation as: “each electrode, of the pair of electrodes, comprises a vertically extending portion surrounded by a portion of the high band gap material”, in combination with other limitations of the claim.
Re Claim 17: The prior art of record, alone or in combination, fail to anticipate or render obvious such limitation as: “each electrode, of the pair of electrodes, comprises a vertically extending portion surrounded by a portion of the high band gap material”, in combination with other limitations of the claim.
Re Claim 21: The prior art of record, alone or in combination, fail to anticipate or render obvious such limitation as: “each electrode, of the pair of electrodes, comprises a vertically extending portion surrounded by a portion of the high band gap material”, in combination with other limitations of the claim.
Re Claims 2-5, 7, 10, 12, 15-16, 22-25, 27-29, 31, and 33-35: Claims 2-5, 7, 10, 12, 15-16, 22-25, 27-29, 31, and 33-35 are allowed due to their dependency on one of the above-cited independent claims.
The prior art of record include: Chen (US 2016/0240254), Karda (US 2015/0041873), Park (US 2014/0239247), and Cho (US 2014/0021485).
Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication should be directed to GALINA G YUSHINA.  The Examiner can normally be reached between 8 AM - 7 PM Pacific Time (Flexible).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Lynne Gurley can be reached on 571-272-1670.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA G YUSHINA/Primary Patent Examiner, Art Unit 2811, TC 2800, 
United States Patent and Trademark Office
E-mail: galina.yushina@USPTO.gov
Phone: 571-270-7440
Date: 04/15/21